Exhibit 10 In December 2008, the Compensation Committee of the Board of Trustees of the Company approved the annual base salaries (effective as of January 1, 2009) of the Company’s executive officers after a review of performance, market data and salaries of executives at comparable companies. The following table sets forth the annual base salary levels of the Company’s executive officers for calendar years 2009 and 2008: Name and Position Year Base Salary Thomas A. Wentz, Sr. President and Chief Executive Officer 2009 $ 275,000 2008 $ 275,000 Timothy P. Mihalick Senior Vice President and Chief Operating 2009 $ 345,000 Officer, and Trustee 2008 $ 345,000 Diane K. Bryantt Senior Vice President and Chief Financial Officer 2009 $ 178,500 2008 $ 175,000 Thomas A. Wentz, Jr. Senior Vice President, and Trustee 2009 $ 287,500 2008 $ 287,500 Kelly A. Walters Senior Vice President 2009 $ 202,500 2008 $ 200,000
